Josephine Linker Hart, Judge, dissenting. In brief, part J of the dispute between the parties concerns subparagraphs (g) and (h) of paragraph 3.1 and the consequent disposition of in excess of $100,000 in an investment portfolio. Subparagraph (g) provides as follows: My residence shall continue to be held in Trust herein to be administered and distributed for the benefit of my son, Dennis A. Thinn. The Trustee shall distribute to my son, Dennis A. Thinn, from the trust estate so much of the principal and income of the trust as the Trustee in its sole discretion shall deem necessary for his health, maintenance and support. All undistributed income shall be added to principal at least annually. For so long as reasonably practicable and for so long as he should desire to do so, my son shall be allowed to live in the residence. Upon the sale of the residence, the proceeds shall be used (whether by the payment of rent or the purchase of a new residence) to provide my son with a place to five. In all events, this subparagraph shall be construed to require the Trustee to provide shelter for my son, and to the extent funds are available to provide for his health, maintenance and support needs, and that the Trustee should be liberal in this regard. Upon my son’s death, the balance remaining in this share of the trust estate, if any, shall be distributed as set forth in subparagraph (h) herein. (Emphasis added.) Subparagraph (h) provides as follows: The remaining trust estate shall be divided into as many equal shares as there are then living children of mine plus one if my stepdaughter, Pemle Ennis or her daughter, Amanda Beth Ennis, is then living, and distributed as follows: (i) One share to my step-daughter, Pemle Ennis, if she is then living. (ii) One share to my son, Dennis A. Thinn, if he is then living. (iii) One share to my daughter, Elizabeth Anne Parks, if she is then living. (iv) One share to my daughter, Marilyn Joy Rood, if she is then living. In the event that Pemle Ennis and all my children should predecease me, then the remaining trust estate shall be distributed to Amanda Beth Ennis, and to my grandchildren ... in equal parts share and share alike, per capita. The majority states that the phrase “trust estate” in subpara-graph (g) refers only to King’s residence, concluding that “[t]his interpretation is consistent with the purpose of section 3.1, namely, to hold, administer, and distribute the trust estate at the settlor’s death.” In my view, the majority can reach this conclusion only by ignoring the express provision in subparagraph (g) that “[t]he Trustee shall distribute to my son, Dennis A. Thinn, from the trust estate so much of the principal and income of the trust as the Trustee in its sole discretion shall deem necessary for his health, maintenance and support.” It is indeed worrisome that the majority does not discuss the large sum of money to be distributed or explain why appellant is not entitled to some portion of it under subparagraph (g). In construing trusts, whenever possible we are required to give meaning to all provisions of the trust document, Aycock Pontiac, Inc. v. Aycock, 335 Ark. 456, 463, 983 S.W.2d 915, 919 (1998), and the majority does not provide any reasons for ignoring either this rule of construction or that portion of subparagraph (g). My understanding of subparagraph (g) is as follows: King’s residence is to be held in trust for the benefit of appellant. Further, the trustee must distribute “so much of the principal and income of the trust” as is necessary for appellant’s “health, maintenance and support.” (emphasis added). If the residence is sold, the proceeds are to be used to provide appellant with a place to live. Upon appellant’s death, the remaining balance of this share, that is, the items that were to be distributed to appellant, specifically, the residence or proceeds from its sale and so much of the principal and income necessary to provide him with support, is to be distributed in accordance with subparagraph (h). Subparagraph (h) provides that all items that were not distributed by the previous subparagraphs, including subparagraph (g), are to be distributed in, at most, four equal shares. In my view, the items to be distributed include: (1) echoing the language from subparagraph (g), “so much of the principal and income of the trust” that was not necessary for appellant’s “health, maintenance and support”; (2) the residence or the remaining balance of proceeds from its sale; and (3) the remaining balance of any funds that were to be distributed to appellant for his “health, maintenance and support” in subparagraph (g). Giving consideration to all its provisions, the trust agreement unambiguously requires that appellant also be given “so much of the principal and income of the trust” as is necessary for appellant’s “health, maintenance and support.” I respectfully dissent. Bird, J., joins.